Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-11, 18-22, 26-29, 31, and 33 are pending in this application and are presented for examination on the merits for patentability. Claims 12, 23-25, 30, and 32 are cancelled.
 
Election/Restrictions
Applicant’s election of aluminum as the one metal substrate, and the exemplary polymer in Claim 3 as the compound in the reply filed on 09/06/2022 is acknowledged. The Examiner puts on the record that this is insufficient because the Office had required the election of the identity of the compound comprising a polymer having a beta-dicarbonyl group in the Office Action sent on 07/07/2022. Applicant was requested to provide at least one of the following: (i) a chemical name of the elected compound; (ii) a CAS Registry number for the elected compound; (iii) a structural depiction of the elected compound; (iv) the identity of each and every substituent contained therein the elected compound (i.e. R1-R3, etc.); or by pointing to structures in the specification. The Examiner reached out to the Applicant’s representative, Mr. Jeffrey Chelstrom, to identify the units, for example, Applicant can point to any of the compounds in pp. 9-10 of the specification for the election of beta-dicarbonyl group.  Mr. Chelstrom left a voicemail electing t-butyl acetoacetate as the beta-dicarbonyl group on 10/28.  The Examiner notes that this election is still incomplete as other monomer units are not identified.  However, in order to move prosecution forward, the Examiner searched for specific reactants used in the specification (See Specification, [0107]). Additionally, because Applicant did not indicate traversal, the election will be treated as one without traverse. 
Priority
This application, 16471355, filed 06/19/2019, is a national stage entry of PCT/US2017/067791, with an International Filing Date of 12/21/2017; PCT/US2017/067791 claims priority from Provisional Application 62437463, filed 12/21/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021, 05/04/2020, 06/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites  “and wherein, prior to bake”, which is grammatically improper. The claim should instead recite “and wherein, prior to baking”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention 
Claim 3 is directed to the article of Claim 1, wherein the beta-dicarbonyl group has the Formula I:

    PNG
    media_image1.png
    68
    515
    media_image1.png
    Greyscale
, 
wherein R2 and R3 “is hydrogen, an organic group, or any other group that does not substantially
reduce the reactivity of the carbon atom attached to the carbon atoms of the two depicted carbonyl groups.” However, the specification provides insufficient written description to support the genus encompassed by the claim. Note: MPEP 2163. The MPEP states that written description for a genus (for example, administration) can be achieved by a representative number of species within a broad generic. It is unquestionable that the claim(s) are broad and generic with respect to all possible organic groups or groups that do not substantially reduce the reactivity of the carbon atom attached to the carbon atoms of the two depicted carbonyl groups encompassed by the claim. In the instant case, however, the specification does not disclose any or a sufficient variety of species to reflect these variances in the genus. The specification does not provide sufficient descriptive support for the myriad of organic groups embraced by the claims. Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision. See MPEP 2163.	
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 18-21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In the instant case, Claims 2 and 18 requires that the polymer comprises a polyether polymer, which encompasses all polyether polymers inclusive of polymers that are toxic.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996). 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
     1) the quantity of experimentation necessary,
     2) the amount of direction or guidance provided,
     3) the presence or absence of working examples,
     4) the nature of the invention,
     5) the state of the prior art,
     6) the relative skill of those in the art,
     7) the predictability of the art, and
     8) the breadth of the claims.

    	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention and relative skill level

     	The invention relates to an article comprising a food or beverage container, or a portion
thereof, wherein the article comprises a metal substrate and a thermally-cured coating disposed on at least a portion of the substrate, and wherein the coating composition comprises a polymer
having a beta-dicarbonyl group. The relative skill of those in the art is high, generally that of a Ph.D. or an engineer or environmental or food scientist with several years of experience.  
The state and predictability of the art 
The art however is unpredictable.   As illustrative of the state of the art, the Examiner cites He et al. (Environmental Pollution, 2022, 120357), which teaches that microplastics enter the soil and transfer toxic chemicals into the food chain either by being absorbed by plants or passed on through reproduction of plants, adversely affecting organisms (p. 2, L. Col., 2nd paragraph; pp. 12-13, Section 4.3.3). Included among the soil microplastic pollutants are aromatic polyether polyurethane foams and polycyclic aromatic hydrocarbons in Table 2 of He. As such, one skilled in the art would not expect a skilled artisan to use all types of aromatic polyether in food containers as instantly claimed. 
Those of skill in the art recognize that there are toxic and non-toxic polyethers and some would be unsuitable for use in food containers. However, environmental and health safety correlations are changing over time. For instance, He reports the different factors and mechanisms that would affect the sorption of pollutants (Section 3). The greatly increased complexity of the different polymer systems and their interaction with soil microorganisms, for instance, does not permit a single extrapolation of safety with any reasonably degree of predictability, and structures of different polymers are not necessarily predictive of toxicity or safety to human or animal health. As such, He et al. plainly demonstrate that the art of is extremely unpredictable.
The breadth of the claims     
Instant Claims 2 and 18 encompass all polyether polymers, and depend from Claim 1, wherein the article comprises a food or beverage container. 
The amount of direction or guidance provided and the presence or 
absence of working examples

The specification provides no direction or guidance for determining the particular polyethers. Applicant indicated that “polyether” is intended to include homopolymers and copolymers and indicate preference for aromatic polyether formed by polyhydric phenol and diepoxide, but does not indicate safety requirement nor does the specification exclude toxic polyethers which are unsafe for consumption ([014], [026]). There are no guidelines for determining amount that would be suitable or safe for use in food containers.
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed genus of compounds could be predictably used as a treatment for cancer as inferred in the claims and contemplated by the specification.
Determining if any particular claimed aromatic polyethers would be useful in food or beverage containers would require formulation into the containers, and subjecting it to trials or testing in an assay known to correlate to safety or toxicity. This is undue experimentation given the limited guidance and direction provided by Applicants. 
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
Claims 19-21, which depend from Claim 18 are also rejected.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-11 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite for its recitation of “attached to the depicted carbon of the carbonyl group.” Claims 7 and 9 are indefinite for their recitation of “first functional group present on a beta-dicarbonyl compound or a compound capable of forming a beta dicarbonyl group” and “second functional group”.  Regarding Claim 6, it is unclear as to which carbonyl group the Applicant is referring to because the dicarbonyl has two carbonyl groups.  Similarly, regarding Claim 7, it is unclear which first functional group the claim is referring to because the compound has two carbonyl groups.  Regarding the second functional group being hydroxy in Claims 7 and 9, the Examiner notes that the polymer has more than one functional group, and has primary and secondary hydroxyl groups.  As such, it is unclear which second functional group and which hydroxyl group is being referred to in these claims, and the metes and bounds of these recitations are unclear. Therefore, the claims are rejected for indefiniteness. All claims depending from Claims 6, 7 and 9 are also rejected.
Claims 3 and 26-29 recite the term “does not substantially reduce” and “substantially free”. “Substantially” is a relative term and therefore renders the claims indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not reasonably be apprised of the scope of the invention.” The term is unclear because the metes and bounds of “substantially” is unclear. A skilled artisan cannot ascertain what the boundaries are for the term “substantially”.  Therefore, the claims are rejected. 
Claim Interpretation
	Because no identity of the polymer was pointed to during the election, the Examiner will give the broadest reasonable interpretation to the polymer to encompass the structure below, based on the reaction of tetramethylbisphenol F diglycidyl ether (TMBPF DGE), hydroquinone, and t-butyl acetoacetate, as described in the examples, see for instance Example 2 of the Specification (p. 28).

    PNG
    media_image2.png
    276
    614
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant Claims
Applicant claims an article comprising a food/beverage container comprising: i) an aluminum substrate, ii) a thermally-cured coating disposed on the substrate wherein the coating is formed at temp > 150C, and comprises a polymer with t-butyl acetoacetate (elected); polymer comprises polyether polymer; comprising t-butyl acetoacetate (elected) attached through C or N to a carbonyl group; wherein the elected acetoacetate is present in a pendant group; the polymer is an aromatic polyether; reaction product of dihydric phenol and diepoxide; diepoxide includes aryl group; glass transition temperature of at least 60C; wherein the coating composition is free of bisphenol A/F/S, bisphenol compounds, formaldehyde, and melamine; wherein the coating composition is substantially free of crosslinker compounds, with the proviso that the polymer having t-butyl acetoacetate (elected) is not considered a crosslinker compound; wherein the article comprises a metal food or beverage can containing a food or beverage product; 
Applicant also claims a method comprising applying a coating composition to a metal substrate prior to or after forming the metal substrate into a food or beverage container or a portion thereof, the coating composition including a polymer having a beta-dicarbonyl group.

Claims 1-11, 18-21, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Niederst et al. (US 2015/0203713 A1), hereinafter Niederst, in view of Morio et al. (JP 2001-139447 A, IP.com) as evidenced by Nouranian, S. (Dissertation.  Mississippi State University, 2011.).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Niederst teaches coating compositions that include a thermoplastic dispersion and an epoxy-functional stabilizer having polyhydric phenols (Abstract). 
Niederst comprehends that there is a desire to reduce or eliminate bisphenol A (BPA) based compounds formulated to coat food containers ([0004], [0026], [0028], [0047], [0148]-[0152]). Niederst teaches that the cured coatings preferably adhere well to metal, including for example, aluminum [0148]-[0150]. Niederst discloses that particularly preferred cured coatings exhibit enhanced resistance to such conditions while in contact with food or beverage products with corrosive chemical properties such as meat-based products, milk-based products, fruit-based products, energy drinks, and acidic or acidified products [0150]. Thus, the article comprising a food or beverage container, and the elected aluminum metal substrate in Claim 1 are rendered obvious, as well as the food product in Claim 31.
Regarding the polyether polymer in Claims 2 and 18-21, Niederst teaches that the stabilizer is formed typically using at least one diepoxide compound and one or more polyones, most preferably dihydric phenols such as catechol, resorcinol, hydroquinone, etc.; the epoxy group is attached via ester-containing linkages [0109]-[0126]. Niederst expressly teaches the synthesis of the diglycidyl ether of 4,4'methylenebis(2,6-dimethylphenol) (Example 1), Niederst and the synthesis of tetramethylbisphenol F diglycidyl ether (TMBPF DGE)/hydroquinone (HQ) polymer, which involved heating the TMBPF DGE and hydroquinone at 160[Symbol font/0xB0]C, after which cyclohexanone was added (Example 3).  
Regarding Claim 27, Niederst teaches stabilizers in the coating compositions that would help in retaining the desired coating characteristics, and that the stabilizer and composition are preferably substantially free or completely free of one or more or all of bisphenol A, bisphenol F, bisphenol S, and epoxide, diepoxide reaction products thereof ([0046], [0131]). The art recites that the coating compositions may optionally include additives that do not adversely affect the coating composition or a cured coating composition, and therefore should preferably be substantially free of mobile BPA, BPF, BPS and aromatic glycidyl ether compounds ( e.g., BADGE, BFDGE) [0145]).
Regarding Claims 28 and 29, Niederst recognizes formaldehyde and melamine as useful amino crosslinkers, however, do not require these for synthesizing the polymer and does not require other crosslinkers in Example 3.  As such, the composition is substantially free of formaldehyde and melamine and other crosslinkers.
Regarding Claim 33, Niederst teaches a method comprising applying the coating composition of claim 1 to a substrate or portion thereof; and curing the coating composition to form a cured coating on the substrate or portion thereof (Claims 21-22).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Niederst is silent on beta-dicarbonyl group. 
	Morio is in the same field of endeavor and teaches and teaches aromatic group-containing epoxy resin compositions (Abstract). Specifically, Morio relates the invention of an epoxy resin composition containing an aromatic group, and more particularly to a composition containing a specific acetoacetate ester, which has excellent curability at low temperatures and provides excellent coating properties. The present invention relates to an epoxy resin composition containing an aromatic group [0001]. Morio recognizes use of polyhydric phenols such as hydroquinone for its composition, making it compatible with Niederst. Morio teaches that epoxy resins typically us organic polyamines, but presents issues with respect to the properties and curing speed, which is remedied by the introduction of acetoacetate groups [0003]-[0005]. Examples of useful acetoacetate include tert-butyl acetoacetate [00014].  Morio recites that the aromatic group-containing epoxy resins include polyhydric phenol compounds such as hydroquinone, bisphenol F, bisphenol A, polyglycidyl ether compounds such as ethylene oxide and/or propylene oxide adduct thereof etc. (p. 3, [0016]).
Morio exemplifies multiple methods of synthesizing of aromatic group-containing epoxy resin compositions using different epoxide reactants and temperatures, for example, wherein a glycidyl ether of trimethylolpropane is combined with t-butyl acetoacetate, and the mixture heated to 130 [Symbol font/0xB0]C (pp. 5-6, Examples 1-6). Thus, Morio renders the elected beta-dicarbonyl group, t-butyl acetoacetate, and the features of Claims 1, 3-11 obvious. 
Regarding Claims 7 and 8, Niederst renders the second functional group on the polymer by teaching compounds with multifunctional groups including polyhydric phenols (Claims 1-4, 14); Morio teaches that the terminal hydroxyl groups are transesterified with acetoacetic ester which renders the first functional ester group(p. 3, 3rd paragraph).
Regarding Claims 10 and 11, ring opening of the epoxide group would yield a secondary hydroxyl group and -CH2-CH(OH)-CH2- segment, as evidenced by Nouranian (Fig 2.7).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Niederst and Morio are in the same field of interest.  Niederst teaches the synthesis of TMBPF DGE and HQ polymer. Morio comprehends the usefulness of Morio recites that the aromatic group-containing epoxy resins including polyhydric phenol compounds such as hydroquinone, bisphenol F, bisphenol A, and polyglycidyl ether compounds epoxides. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Morio to Niederst and add t-butyl acetoacetate to the composition and method of making the composition of Niederst because Morio has taught that epoxy resin composition containing an aromatic group has excellent curability at low temperatures and provides excellent coating properties when combined with acetoacetate ester. One skilled in the art would choose tert-butyl acetoacetate out of the eight acetoacetates disclosed by Morio as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try t-butyl acetoacetate, a beta dicarbonyl compound. One would be motivated to do so because Morio has exemplified synthesizing aromatic group-containing epoxy resin compositions with excellent coating properties using t-butyl acetoacetate. 
As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Niederst in view of Morio as applies to Claims 1-11, 18-21, and 27-29 above and in view of Morimoto, O. (JP 4189718 B2, Machine Translated), hereinafter Morimoto.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Niederst and Morio have been set forth supra. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Niederst and Morio do not teach the glass transition temperature instantly claimed. 
Morimoto is also in the coating composition field and cures the deficiency of Niederst and Morio. Morimoto comprehends that modified polyester resin are useful for coating for metal materials and would satisfy workability and corrosion resistance requirements. Morimoto also comprehends the concerns with using bisphenol derivatives on the inner surface of cans and food containers [0002]. As such, Morimoto teaches a resin composition with excellent adhesiveness to metal substrate with good workability and corrosion resistance, by introducing a carboxyl group in a pendant manner in the middle of a molecular chain [0004]-[0005]. Morimoto teaches useful compounds for its composition to include diglycidyl ether of bisphenol-A, etc. [0037].  Importantly, Morimoto teaches that the preferable glass transition temperature (Tg) of the polyester resin is 30 ° C. or higher, more preferably 50 ° C. or higher, and still more preferably 60 ° C, because if Tg is less than 30 ° C, the corrosion resistance drops. Additionally, Morimoto teaches that for the purposes of maintaining flavor property, the inner surface of the can requires Tg of 50 ° C or higher up to 100 ° C. [0028].
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Niederst and Morio and Morimoto, ensuring that the Tg of the polyester resin is preferably 60 ° C to ensure maintenance of corrosion resistance and flavor property of the coating composition applied to the metal surface of a food or beverage container.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616  

/ERIN E HIRT/Primary Examiner, Art Unit 1616